Exhibit 10.5

 

FINAL

 

AMENDMENT NO. 2

TO THE

NORTHWEST AIRLINES CORPORATION

2007 STOCK INCENTIVE PLAN

(Effective as of April 14, 2008)

 

This AMENDMENT NO. 2 TO THE NORTHWEST AIRLINES CORPORATION 2007 STOCK INCENTIVE
PLAN (the “Amendment”) is hereby adopted and approved by the Board of Directors
of Northwest Airlines Corporation (the “Company”) as of the date set forth
above.

 

Pursuant to the authority granted under Article 7 of the Northwest Airlines
Corporation 2007 Stock Incentive Plan (the “Plan”), the Board of Directors of
the Company hereby amends the Plan as follows:

 

1.                             Amendment of the Plan.  Section 13.2(a) of the
Plan is hereby deleted in its entirety and replaced with the following:

 

“In the event of a Change of Control (other than a Change of Control occurring
by virtue of an event described in Section 2.1(e)(i) hereof), (i) any
outstanding Awards then held by Participants which are unexercisable or
otherwise unvested or subject to lapse restrictions shall automatically be
deemed, upon such Change of Control, exercisable or otherwise vested or no
longer subject to lapse restrictions, and (ii) the Committee may, but shall not
be obligated to (A) cancel Awards for fair value (as determined in the sole
discretion of the Committee) which, in the case of Stock Options and Stock
Appreciation Rights, may equal the excess, if any, of value of the consideration
to be paid in the Change of Control transaction to holders of the same number of
Shares subject to such Stock Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Stock Options or Stock Appreciation Rights) over the
aggregate exercise price of such Stock Options or Stock Appreciation Rights,
(B) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion or
(C) provide that for a period of at least 30 days prior to the Change of
Control, such Stock Options or Stock Appreciation Rights shall be exercisable as
to all shares subject thereto and that upon the occurrence of the Change of
Control, such Stock Options or Stock Appreciation Rights shall terminate and be
of no further force and effect.”

 

2.                             Amendment of the Plan. Section 13.2(b) of the
Plan is hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Notwithstanding any provision to the contrary herein (including
Section 6.1(b)), except as otherwise specified in an Award Agreement, if a
Participant’s employment is terminated without Cause or if a Participant
terminates employment for Good Reason, in each case, within two (2) years
following a Change of Control, the Participant will have three (3) years
following the date of such termination of employment to exercise any portion of
a Stock Option or Stock Appreciation Right (to the extent such Stock Option or
Stock Appreciation Right is exercisable, and not previously exercised or
cancelled) thereafter; provided, however, no Stock Option or Stock Appreciation
Right shall be exercisable later than ten (10) years after the date granted. 
The term “Good Reason” means, on or after a Change of Control, “Good Reason” as
defined in the Participant’s Award Agreement, or, if not defined therein, “Good
Reason” means any one or more of the following: (i) a material reduction in a
Participant’s base salary or target bonus below the level of the Participant’s
base salary or target bonus immediately prior to the Change of Control, (ii) any
material diminution in a Participant’s duties or responsibilities, or (iii) the
relocation of the Participant’s principal place of employment by more than 50
miles (excluding travel requirements relating to Participant’s duties), without
the Participant’s consent; provided, however, that the foregoing events shall
constitute Good Reason only if the Company fails to cure such event within
thirty (30) days after receipt from the Participant of written notice of the
event which constitutes Good Reason; and provided, further, that “Good Reason”
shall cease to exist for an event on the 60th day following the later of its
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice thereof prior to such date.  The term “Cause”
means “Cause” as defined in an Award Agreement or, if not defined therein,
“Cause” shall mean the occurrence of any one or more of the following: (A) an
act or acts of personal dishonesty by the Participant intended to result in
substantial personal enrichment of the Participant at the expense of the Company
or a Subsidiary, (B) an act or acts of personal dishonesty by the Participant
intended to cause substantial injury to the Company or a Subsidiary,
(C) material breach (other than as a result of a Disability) by the Participant
of the Participant’s obligations under the terms and conditions of the
Participant’s employment, which action was (x) undertaken without a reasonable
belief that the action was in the best interests of the Company or a Subsidiary
and (y) not remedied within fifteen (15) days after receipt of written notice
from the Company or a Subsidiary specifying the alleged breach, or (D) the
conviction of the Participant of a felony.”

 

3.                             Definitions. Except as otherwise defined in this
Amendment, capitalized terms used but not defined herein shall have the meanings
given them in the Plan.

 

4.                             General.  References to the “Plan” contained in
the Plan shall mean the Plan as amended by this Amendment.  Except as herein
provided, the Plan shall remain unchanged and in full force and effect.

 

--------------------------------------------------------------------------------


 

Adopted by the Board of Directors of Northwest Airlines Corporation on April 14,
2008.

 

--------------------------------------------------------------------------------